Citation Nr: 1516359	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-17 383	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.

This matter arises from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted a higher 30 percent rating for chronic headaches, effective October 23, 2008, and continued a 10 percent rating period prior to October 23, 2008.  In April 2009, the RO received a statement from the Veteran indicating disagreement with the rating assigned.  Where the Board finds a notice of disagreement has been submitted which has not been addressed in a statement of the case, the issue should be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2010 rating decision, a 50 percent rating for chronic headaches was granted, effective December 15, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2014 decision, the Board determined that new and material evidence to reopen a claim for service connection for dizziness and loss of balance was not received, and the claim was denied.  Accordingly, that issue is no longer before the Board.

The Veteran filed a motion to vacate the October 2014 Board decision.  In response to the Veteran's motion to vacate received by the Board in February 2015, the Board finds that the proper course of action is to issue this Supplemental Decision.  The subject of that motion was not the issue adjudicated in the October 2014 Board decision, but that the Board did not address the issues being addressed in this supplemental decision.  Therefore, the Board dismisses the motion to vacate the October 2014 Board decision because no allegation was made in the motion regarding the issue actually adjudicated in that motion.  To the extent that the motion to vacate requested that the issues being addressed in this Supplemental Decision be addressed, that motion has become moot by issuance of this Supplemental Decision addressing those issues, which are being referred to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In April 2009, the Veteran submitted a timely notice of disagreement with a December 2008 rating decision as to the ratings assigned for service-connected chronic headaches.  However, the AOJ has not issued a statement of the case addressing that issue.  In addition, a TDIU claim is part of the increased rating claim for chronic headaches when a request for a TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the TDIU claim is inextricably intertwined with the claim for an increased rating for chronic headaches.  However, an appeal has not been perfected to the Board.  Therefore, the appropriate Board action is to remand the issues for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of entitlement to an increased rating for chronic headaches and entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

